Title: To Thomas Jefferson from MacCarthy Brothers, [17 March 1789]
From: MacCarthy Brothers
To: Jefferson, Thomas



Sir
[Bordeaux, 17 March 1789]

We Beg leave to Address your Excellency to request your protection In favour of the Ship Marquis de la Fayette of Philadelphia of about 300 Tuns Burden Commanded by Captain Alexander Cain Arrived in our port 13 Instant from Newtown Chester Eastern Shore Maryland with a Cargo of Wheat. This Vessel has been a Constant Trader between the United States and this port for three years, She is well known to the Farmers General having Brought within Said Space of time three Cargoes of Tobacco for their Account, one of which She delivered here in May last and Cleared out from hence for Philadelphia in July.
Captain Cain at his departure from Chestertown was Ignorant of the Bounty granted by his Most Christian Majesty on Corn and Flour of the growth of, and Imported from the United States, he Consequently knew Not how Necessary it Would be for him to produce his Clearance, upon Arrival here, as this formality was never required of him in his former Voyages. He has had the Misfortune to Mislay them and by this Accident his owners are exposed to loose the Considerable Bounty to which the Vessel is fairly and Justly entitled, Unless your Excellency will Vouchsafe to take the Matter into Consideration and use your powerful Influence with the Director General of the Finances to have the Vouchers Captain Cain produces admitted as Sufficient proofs to receive Said Bounty. Sufficient they Certainly are tho they be not literally Such as are required by the Arret du Council.
We have the Honour of Inclosing a Letter from Captain Cain wherein he lays before your Excellency the State of the Case and of the Vouchers he produces, with a further repetition of which we Shall not trouble you, but founded on the Justice of the Claim and from the peculiar Severity that a Mere Matter of form should  Militate against what is essentially right and Overset what is Matter of fact we are emboldened to Unite our Warmest Solicitations to those of Captain Cain and we flatter Ourselves that your Excellency will not refuse to Interfere upon this Occasion.
We apply to the Director General of the Finances and to M. Le Marquis de la Fayette to the Same purport.
We have the Honour to be with the greatest respect Your Excellency’s Most Obedient Humble Servants

Mac Carthy Brothers

